DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 30, 31, 32, 34, 38, 40, 41, 42, 44, 45, 46, 48, 52, 53, 54, and 55 are objected to because of the following informalities:  
Claim 30 is objected to because the term “a brain of at least one patient” (first recited in line 3) suggests that there is a single brain that may be ‘of one patient,’ or that may be ‘of more than one patient.’ In other words, by reciting the “brain” as a singular nouns, the language reads on multiple patients sharing the same brain, which does not make sense. To overcome this objection, examiner suggests amending all claims to refer to only a single patient rather than to “at least one patient.” Claims 31, 32, 34, 38, 40, 41, 42, 44, 45, 46, 48, 52, 53, 54, and 55 are objected to for similar reasons, and should be amended similarly. 
Claim 30 is objected to because the term “spatial normalized images” in line 17 should be amended to refer to “the spatial normalized images” in order to provide clear antecedent basis for the claim terminology. 
Claim 30 is objected to because the term “presence or absence” in line 19 should be amended to refer to “the presence or absence” in order to provide clear antecedent basis for the claim terminology. 
Claim 34 is objected to because an article is missing before the term “blood vessel” in line 4.
Claim 40 is objected to because an article is missing before the word “balloon” in the second to last line.
Claim 44 is objected to because the word “extract” in line 20 should be changed to “extracting.”
Claim 44 is objected to because the term “presence or absence” in line 23 should be amended to refer to “the presence or absence” in order to provide clear antecedent basis for the claim terminology. 
Claim 44 is objected to because an article is missing before the word “balloon” in line 16.
Claim 52 is objected to because the recitation that “in the case of ICAS, a blood flow in a blood vessel is reduced as arteriosclerosis progresses and in order to compensate for the reduced blood flow, collateral circulation is developed in the vicinity of the blood vessel where the arteriosclerosis progresses” is tantamount to claiming a natural physiological process, as explained in the 101 rejection of the claim set forth in the previous Office Action. While the claim is now deemed eligible under 35 USC 101 due to amendments to parent claim 44, the recited description of the natural physiological processes of ICAS is not necessary to define applicant’s invention; and the specification, rather than the claims, is the proper place for such a description. Examiner suggests removing this limitation from the claim. 
Claim 53 is objected to because an article is missing before the word “balloon” in the second to last line.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder, “unit,” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“acquiring unit which collects images …” in claim 30, and all claims depending therefrom
“detecting unit which determines …” in claim 30, and all claims depending therefrom
“determining unit which determines …” in claim 30, and all claims depending therefrom
“diagnosing unit which provides …” in claim 30, and all claims depending therefrom
“image processing unit configured to…” in claim 30, and all claims depending therefrom
“large vessel occlusion detecting unit configured to…” in claim 30, and all claims depending therefrom
“communication unit which transmits …” in claim 43, and all claims depending therefrom
“acquiring unit” that performs “a first step of collecting images …” in claim 44, and all claims depending therefrom
“detecting unit” that performs “a second step of determining …” in claim 44, and all claims depending therefrom
“determining unit” that performs “a third step of determining …” in claim 44, and all claims depending therefrom
“diagnosing unit” that performs “a fourth step of providing treatment direction information…” in claim 44, and all claims depending therefrom
“image processing unit” that performs spatial alignment and region of interest extraction in claim 44, and all claims depending therefrom
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: “one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), a processor, a controller, a microcontroller, a microprocessor, or the like” ([0216]).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 - 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is indefinite for the following reasons: 
There is unclear antecedent basis for “collected images of the at least one patient” in line 5. It is unclear if these are the images in line 3. For the purposes of examination, the limitation will be interpreted as referring to “the collected images of the brain.”
It is unclear how the at least one patient may have “a large vessel occlusion patient,” as recited in lines 8 - 9. For the purposes of examination, the limitation will be interpreted to refer to a single patient that has a large vessel occlusion.
There is insufficient antecedent basis for “the collected images of the at least one patient with non-uniform bias” (lines 14 - 15). First, the images have not been set forth as being “of the at least one patient,” but have instead been recited as being of “a brain,” wherein the brain is “of the at least one patient.” Secondly, the images have not been set forth as having “non-uniform bias.” Examiner suggests positively reciting which images have “non-uniform bias” and correcting the antecedent basis for the images. 

Claim 34 is indefinite because it is unclear what is intended by the word “further” in line 2. It is unclear if the claim intends that the acquiring unit collects a perfusion image and a diffusion image, in addition to the images collected in claim 30, or of the claim is attempting to specify that the images collected in claim 30 comprise a perfusion image and a diffusion image.

Claim 41 is indefinite because there is insufficient antecedent basis for “the at least one patient who received a thrombectomy treatment” (lines 1 - 2). The at least one patient has not been set forth as having “received a thrombectomy treatment.” In contrast, the claims have set forth that “treatment direction information” may be for thrombectomy treatment. 

Claim 44 is indefinite for the following reasons: 
There is unclear antecedent basis for “collected images of the at least one patient …” in line 5. It is unclear if these are the images in line 3. For the purposes of examination, the limitation will be interpreted as referring to “the collected images of the brain.”
There is unclear antecedent basis for “the at least one patient who is determined, by a detecting unit, to have a large vessel occlusion” in lines 5 - 6. The at least one patient has not been set forth as having been “determined, by a detecting unit, to have a large vessel occlusion.”
There is insufficient antecedent basis for “the collected images of the at least one patient” in lines 19 - 20. The images have not been set forth as being “of the at least one patient,” but have instead been recited as being of “a brain,” wherein the brain is “of the at least one patient.” For the purposes of examination, the limitation will be interpreted as referring to “the collected images of the brain.”
There is unclear antecedent basis for “normalized images” in line 20. It is unclear what images are being referred to. If the claim intends to recite a step of normalizing the aligned images (as in corresponding device claim 30), then the claim should explicitly recite such a step. 

Claim 53 is indefinite for the following reasons:
There is unclear antecedent basis for “angioplasty” in line 4. It is unclear if this is the angioplasty recited in claim 44. 
There is unclear antecedent basis for “an antiplatelet agent” in line 4. It is unclear if this is the antiplatelet agent recited in claim 44. 
There is unclear antecedent basis for “a thrombolytic agent” in line 8. It is unclear if this is the thrombolytic agent recited in claim 44. 
There is unclear antecedent basis for “thrombectomy” in line 8. It is unclear if this is the thrombectomy recited in claim 44. 
There is unclear antecedent basis for “a drug” in line 8. It is unclear if this is the drug recited in claim 44. 
There is unclear antecedent basis for “the antiplatelet agent” in lines 8 - 9. It is unclear if this is the antiplatelet agent in line 4, the one in claim 44, or some other one. 
There is unclear antecedent basis for “a stent” in line 9. It is unclear if this is the stent recited in claim 44. 
There is unclear antecedent basis for “a stent” in line 9. It is unclear if this is the stent recited in claim 44. 
There is unclear antecedent basis for “a treatment using insertion of balloon” in line 9. It is unclear if this is the “a treatment using insertion of balloon” recited in claim 44. 
There is unclear antecedent basis for “counterpulsation treatment” in line 10. It is unclear if this is the “counterpulsation treatment” recited in claim 44. 
The claim recites “treatment direction information containing at least one of a treatment using …”(line 7). It is unclear how the “treatment direction information” may contain one of the recited ‘treatments,’ rather than containing direction information for the recited ‘treatments.’
Those of ordinary skill in the art would not understand the metes and bounds of the claim. Examiner suggests re-writing the claim using language that provides clear antecedent basis for claim terminology, taking into account the amendments to claim 44. 

Claim 54 is indefinite because it is unclear what is meant by “when the treatment using thrombectomy is applied to the at least one patient in the step 4-2.” Step 4 - 2 has not set forth treatment using thrombectomy. In contrast, step 4-2 involves providing “treatment direction information,” as opposed to providing treatment. Treatment using thrombectomy is instead recited in the “fifth step” of claim 44. Examiner suggests re-writing the claim using language that takes into account the amendments to claim 44.

Claim 55 is indefinite for the following reasons:
There is unclear antecedent basis for “a thrombolytic agent” in line 5. It is unclear if this is the thrombolytic agent recited in claim 44. 
There is unclear antecedent basis for “thrombectomy” in line 6. It is unclear if this is the thrombectomy recited in claim 44. 
Examiner suggests amending the claim using language that provides clear antecedent basis for claim terminology, taking into account the amendments to claim 44. 

Claim 56 is indefinite because it recites “a fifth step of transmitting the treatment direction information.” Claim 44 has already recited a fifth step. It is unclear if these are two different steps that have been referred to as “fifth” steps or of the fifth step is intended to include both steps. Examiner suggests amending the claim to use language that takes into account the amendments to claim 44.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30 - 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Independent claim 30 is directed to an apparatus (Step 1). With regard to Step 2A: Prong 1, claim 30 is considered to be directed towards an abstract idea in the form of a mental process. The claim recites operations of detecting and determining “presence or absence of a large vessel occlusion in collected images …,” determining “whether the at least one patient has a large vessel occlusion,” determining ‘whether a type of the large vessel occlusion is embolism or intracranial atherosclerosis (ICAS),’ determining “whether a position of the large vessel occlusion corresponds to posterior circulation (PC) or anterior circulation (AC),” determining “whether a type of the large vessel occlusion is branching-site occlusion (BSO) or truncal-type occlusion (TTO),” and determining “a type of the large vessel occlusion based on first determination for the posterior circulation (PC) or the anterior circulation (AC) and second determination of the BSO or the TTO.” The claim further recites “correct[ing] the collected images … perform[ing] spatial alignment … and extract[ing] a region of interest from spatial normalized images.”
Each of the different recited ‘detections’ and ‘determinations,’ as well as the recited ‘correcting,’ ‘aligning,’ and ‘extracting,’ as drafted, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting that the steps are performed by a detecting/determining/image processing “unit,” nothing in the claim elements preclude the steps from practically being performed in the mind. 
The claim recites additional elements requiring that a “detecting unit” or a “determining unit” performs the ‘determinations,’ and an “image processing unit” performs the ‘correcting, aligning, and extracting.’ The claim recites additional limitations requiring that ‘determinations’ occur when “the at least one patient has a large vessel occlusion.” The claim recites additional limitations directed towards “an acquiring unit which collects images related to a brain of at least one patient” and a “diagnosing unit which provides treatment direction information based on the determined type of the large vessel occlusion.” 
With regard to Step 2A: Prong 2, the additional elements of the claim requiring that detecting/determining/image processing “units,” performs the judicial exception comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. The additional elements of the claim requiring that the ‘determinations’ occur when “the at least one patient has a large vessel occlusion” merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “the at least one patient has a large vessel occlusion”). The additional limitations of the claim directed towards the “acquiring unit” are recitations of a generic computer component that implements routine steps of data-gathering that are mere extra-solution activity that would be required in any form of data processing to implement the judicial exception. The additional limitations of the claim directed towards the “diagnosing unit that provides treatment direction information…” are recitations of a generic computer component that provides extra-solution data output. Therefore, the additional limitations of claim 30, when considered separately and in combination, do not integrate the judicial exception into a practical application.
With regard to Step 2B, as explained above, the additional elements of the claim requiring that detecting/determining/image processing “units,” performs the judicial exception comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. Mere instructions to apply an exception using generic computer components do not add significantly more to the judicial exception. The additional elements of the claim requiring that the ‘determinations’ occur when “the at least one patient has a large vessel occlusion” merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “the at least one patient has a large vessel occlusion”). The additional limitations of the claim directed towards the “acquiring unit” are recitations of a generic computer component that implements routine steps of data-gathering that are mere extra-solution activity that would be required in any form of data processing to implement the judicial exception. The additional limitations of the claim directed towards the “diagnosing unit that provides treatment direction information…” are recitations of a generic computer component that provides extra-solution data output. Therefore, when considered separately and in combination, the additional limitations of claim 30 do not result in the claim, as a whole, amounting to significantly more than the judicial exception.

	Dependent claim 31 recites additional elements directed towards the “acquiring unit” acquiring an angiography image and requiring that “the detecting unit determines whether the at least one patient has a large vessel occlusion using voxel information of the angiography image.” 
The additional element directed towards the ‘determination’ performed by the “detecting unit” is recitation of an abstract idea in the form of a mental process (Step 2A: Prong 1). Specifically, the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting that the step is performed by a “detecting unit,” nothing in the claim element precludes the step from practically being performed in the mind.
With regard to Step 2A: Prong 2, the additional element of the claim requiring that the “detecting unit” performs the ‘determination’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. The additional elements of the claim directed towards the “acquiring unit” acquiring an angiography image are recitations of generic computer components that implement routine steps of data-gathering that are mere extra-solution activity that would be required in any form of data processing to implement the judicial exception. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exception into a practical application.
With regard to Step 2B, as explained above, the additional element of the claim requiring that the “detecting unit” performs the ‘determination’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. Mere instructions to apply an exception using generic computer components do not add significantly more to the judicial exception. The additional elements of the claim directed towards the “acquiring unit” acquiring an angiography image are recitations of generic computer components that implement routine steps of data-gathering that are mere extra-solution activity that would be required in any form of data processing to implement the judicial exception. Therefore, when considered separately and in combination, the additional limitations of the claim do not result in the claim, as a whole, amounting to significantly more than the judicial exception.

Dependent claim 32 recites additional elements directed towards the detecting unit performing the determination of “whether the at least one patient has a large vessel occlusion using an artificial intelligence model architecture…”
 The additional element directed towards an “artificial intelligence model architecture” is determined to be directed towards a judicial exception in the form of mathematical concepts (Step 2A: Prong 1). Specifically, the artificial intelligence model architecture is a set of mathematical relationships and mathematical formulas or equations.
With regard to Step 2A: Prong 2, the additional element of the claim requiring that the “detecting unit” performs the ‘determination’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exception into a practical application.
With regard to Step 2B, as explained above, the additional element of the claim requiring that the “detecting unit” performs the ‘determination’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. Mere instructions to apply an exception using generic computer components do not add significantly more to the judicial exception. Therefore, when considered separately and in combination, the additional limitations of the claim do not result in the claim, as a whole, amounting to significantly more than the judicial exception.

	Dependent claim 33 recites additional elements reciting that the “determining unit determines the type of the large vessel occlusion as ICAS” when “the first event of collateral circulation is developed is observed.”
The additional element directed towards the ‘determination’ performed by the “determining unit” is recitation of an abstract idea in the form of a mental process (Step 2A: Prong 1). Specifically, the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting that the step is performed by a “determining unit,” nothing in the claim element precludes the step from practically being performed in the mind.
With regard to Step 2A: Prong 2, the additional element of the claim requiring that the “determining unit” performs the ‘determination’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. The additional elements of the claim requiring that the ‘determination’ occurs when “the first event of collateral circulation is developed is observed” merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “the first event of collateral circulation is developed is observed”). Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exception into a practical application.
With regard to Step 2B, the additional element of the claim requiring that the “determining unit” performs the ‘determination’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. Mere instructions to apply an exception using generic computer components do not add significantly more to the judicial exception. The additional elements of the claim requiring that the ‘determination’ occurs when “the first event of collateral circulation is developed is observed” merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “the first event of collateral circulation is developed is observed”). Therefore, when considered separately and in combination, the additional limitations of the claim do not result in the claim, as a whole, amounting to significantly more than the judicial exception.

	Dependent claim 34 recites additional elements directed towards the “acquiring unit” acquiring a perfusion image and a diffusion image and requiring that “determining unit determines whether to observe a first event of collateral circulation development using at least one of the perfusion image and the diffusion image.” The claim further recites intended use of “so as to make it possible to observe collateral circulation development in the vicinity of blood vessel where arteriosclerosis progresses.”
The additional element directed towards the ‘determination’ performed by the “determining unit” is recitation of an abstract idea in the form of a mental process (Step 2A: Prong 1). Specifically, the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting that the step is performed by a “determining unit,” nothing in the claim element precludes the step from practically being performed in the mind.
With regard to Step 2A: Prong 2, the additional element of the claim requiring that the “determining unit” performs the ‘determination’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. The additional elements of the claim directed towards the “acquiring unit” acquiring a perfusion image and a diffusion image are recitations of generic computer components that implement routine steps of data-gathering that are mere extra-solution activity that would be required in any form of data processing to implement the judicial exception. The additional elements of the claim reciting intended use of “so as to make it possible to observe collateral circulation development in the vicinity of blood vessel where arteriosclerosis progresses” merely links the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which it is possible to observe collateral circulation development as recited). Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exception into a practical application.
With regard to Step 2B, as explained above, the additional element of the claim requiring that the “determining unit” performs the ‘determination’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. Mere instructions to apply an exception using generic computer components do not add significantly more to the judicial exception. The additional elements of the claim directed towards the “acquiring unit” acquiring a perfusion image and a diffusion image are recitations of generic computer components that implement routine steps of data-gathering that are mere extra-solution activity that would be required in any form of data processing to implement the judicial exception. The additional elements of the claim reciting intended use of “so as to make it possible to observe collateral circulation development in the vicinity of blood vessel where arteriosclerosis progresses” merely links the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which it is possible to observe collateral circulation development as recited). Therefore, when considered separately and in combination, the additional limitations of the claim do not result in the claim, as a whole, amounting to significantly more than the judicial exception.

Dependent claim 35 recites the additional element that “the determining unit determines that the first event is observed and determines the type of the large vessel occlusion as ICAS” when “at least one of a first condition in which a difference between an infarct core volume and a volume of a surrounding cortex region is equal to or higher than a predetermined value in the perfusion image and a second condition in which an infarct pattern is a scattered pattern or a border zone infarct pattern in the diffusion image is satisfied.” 
The additional elements directed towards the ‘determinations’ performed by the “determining unit” are recitations of an abstract idea in the form of a mental process (Step 2A: Prong 1). Specifically, the limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting that the steps are performed by a “determining unit,” nothing in the claim element precludes the steps from practically being performed in the mind.
With regard to Step 2A: Prong 2, the additional element of the claim requiring that the “determining unit” performs the ‘determinations’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. The additional elements of the claim requiring that the ‘determinations’ occur when “at least one of a first condition in which a difference between an infarct core volume and a volume of a surrounding cortex region is equal to or higher than a predetermined value in the perfusion image and a second condition in which an infarct pattern is a scattered pattern or a border zone infarct pattern in the diffusion image is satisfied” merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “at least one of a first condition in which a difference between an infarct core volume and a volume of a surrounding cortex region is equal to or higher than a predetermined value in the perfusion image and a second condition in which an infarct pattern is a scattered pattern or a border zone infarct pattern in the diffusion image is satisfied”). Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exception into a practical application.
With regard to Step 2B, as explained above, the additional element of the claim requiring that the “detecting unit” performs the ‘determination’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. Mere instructions to apply an exception using generic computer components do not add significantly more to the judicial exception. The additional elements of the claim requiring that the ‘determinations’ occur when “at least one of a first condition in which a difference between an infarct core volume and a volume of a surrounding cortex region is equal to or higher than a predetermined value in the perfusion image and a second condition in which an infarct pattern is a scattered pattern or a border zone infarct pattern in the diffusion image is satisfied” merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “at least one of a first condition in which a difference between an infarct core volume and a volume of a surrounding cortex region is equal to or higher than a predetermined value in the perfusion image and a second condition in which an infarct pattern is a scattered pattern or a border zone infarct pattern in the diffusion image is satisfied”). Therefore, when considered separately and in combination, the additional limitations of the claim do not result in the claim, as a whole, amounting to significantly more than the judicial exception.


Dependent claim 36 recites the additional elements that “the determining unit determines that the first event is not observed and determines the type of the large vessel occlusion as embolism” when “at least one of a first condition in which a cerebral blood volume (CBV) is reduced in the perfusion image and a second condition in which an infarct pattern is a territorial infarct pattern in the diffusion image is satisfied.” 
The additional element directed towards the ‘determinations’ performed by the “determining unit” are recitations of an abstract idea in the form of a mental process (Step 2A: Prong 1). Specifically, the limitations, as drafted, are processes that, under their broadest reasonable interpretations, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting that the steps are performed by a “determining unit,” nothing in the claim element precludes the steps from practically being performed in the mind.
With regard to Step 2A: Prong 2, the additional element of the claim requiring that the “determining unit” performs the ‘determinations’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. The additional elements of the claim requiring that the ‘determinations’ occur when “at least one of a first condition in which a cerebral blood volume (CBV) is reduced in the perfusion image and a second condition in which an infarct pattern is a territorial infarct pattern in the diffusion image is satisfied” merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “at least one of a first condition in which a cerebral blood volume (CBV) is reduced in the perfusion image and a second condition in which an infarct pattern is a territorial infarct pattern in the diffusion image is satisfied”). Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exception into a practical application.
With regard to Step 2B, as explained above, the additional element of the claim requiring that the “detecting unit” performs the ‘determination’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. Mere instructions to apply an exception using generic computer components do not add significantly more to the judicial exception. The additional elements of the claim requiring that the ‘determinations’ occur when “at least one of a first condition in which a cerebral blood volume (CBV) is reduced in the perfusion image and a second condition in which an infarct pattern is a territorial infarct pattern in the diffusion image is satisfied” merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “at least one of a first condition in which a cerebral blood volume (CBV) is reduced in the perfusion image and a second condition in which an infarct pattern is a territorial infarct pattern in the diffusion image is satisfied”). Therefore, when considered separately and in combination, the additional limitations of the claim do not result in the claim, as a whole, amounting to significantly more than the judicial exception.

Dependent claim 37 recites the additional elements that “the determining unit determines the large vessel occlusion to be embolism” when “the position of the large vessel occlusion is located in the posterior circulation (PC), if the type of the large vessel occlusion is the BSO” and “the determining unit determines the large vessel occlusion to be ICAS” when “the position of the large vessel occlusion is located in the posterior circulation (PC)” and “if the type of the large vessel occlusion is the TTO.” 
The additional elements directed towards the ‘determinations’ performed by the “determining unit” are recitations of an abstract idea in the form of a mental process (Step 2A: Prong 1). Specifically, the limitations, as drafted, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting that the steps are performed by a “determining unit,” nothing in the claim element precludes the steps from practically being performed in the mind.
With regard to Step 2A: Prong 2, the additional elements of the claim requiring that the “determining unit” performs the ‘determinations’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. The additional elements of the claim requiring that the ‘determination that the large vessel is embolism’ occurs when “the position of the large vessel occlusion is located in the posterior circulation (PC), if the type of the large vessel occlusion is the BSO” merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “the position of the large vessel occlusion is located in the posterior circulation (PC)” and “the type of the large vessel occlusion is the BSO”). The additional elements of the claim requiring that the ‘determination that the large vessel occlusion is ICAS’ merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “the position of the large vessel occlusion is located in the posterior circulation (PC)” and “the type of the large vessel occlusion is the TTO”). Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exception into a practical application.
With regard to Step 2B, as explained above, the additional element of the claim requiring that the “detecting unit” performs the ‘determination’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. Mere instructions to apply an exception using generic computer components do not add significantly more to the judicial exception. The additional elements of the claim requiring that the ‘determination that the large vessel is embolism’ occurs when “the position of the large vessel occlusion is located in the posterior circulation (PC), if the type of the large vessel occlusion is the BSO” merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “the position of the large vessel occlusion is located in the posterior circulation (PC)” and “the type of the large vessel occlusion is the BSO”). The additional elements of the claim requiring that the ‘determination that the large vessel occlusion is ICAS’ merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “the position of the large vessel occlusion is located in the posterior circulation (PC)” and “the type of the large vessel occlusion is the TTO”). Therefore, when considered separately and in combination, the additional limitations of the claim do not result in the claim, as a whole, amounting to significantly more than the judicial exception.

Dependent claim 38 recites additional elements requiring that “the acquiring unit additionally collects physical information related to the at least one patient” when “the position of the large vessel occlusion is located in the anterior circulation (AC).” The claim recites additional elements describing that “in the case of ICAS, a blood flow4PRELIMINARY AMENDMENTAttorney Docket No.: Q264626Appln. No.: 17/338,803 in a blood vessel is reduced as arteriosclerosis progresses and in order to compensate for the reduced blood flow, collateral circulation is developed in the vicinity of the blood vessel where the arteriosclerosis progresses.” The claim also recites that “the determining unit determines whether a first event in which the collateral circulation is developed is observed, and the determining unit determines a type of the large vessel occlusion using the physical information, information indicating whether the first event is observed, and information indicating whether the type of the large vessel occlusion is the BSO or TTO together.” 
The additional element directed towards the ‘determinations’ performed by the “determining unit” are recitations of an abstract idea in the form of a mental process (Step 2A: Prong 1). Specifically, the limitations, as drafted, are processes that, under their broadest reasonable interpretations, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting that the steps are performed by a “determining unit,” nothing in the claim element precludes the steps from practically being performed in the mind.
The additional elements reciting that “in the case of ICAS, a blood flow in a blood vessel is reduced as arteriosclerosis progresses and in order to compensate for the reduced blood flow, collateral circulation is developed in the vicinity of the blood vessel where the arteriosclerosis progresses” is determined to be directed towards a judicial exception in the form of a natural phenomenon (Step 2A: Prong 1). The limitation is merely a description of a natural physiological process.
With regard to Step 2A: Prong 2, the additional element of the claim requiring that the “determining unit” performs the ‘determinations’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. The additional elements of the claim directed towards the “acquiring unit” collecting “physical information” are recitations of generic computer components that implement routine steps of data-gathering that are mere extra-solution activity that would be required in any form of data processing to implement the judicial exception. The additional elements of the claim directed towards the “physical information” being collected when “the position of the large vessel occlusion is located in the anterior circulation (AC)” merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “the position of the large vessel occlusion is located in the anterior circulation (AC)”). Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exception into a practical application.
With regard to Step 2B, as explained above, the additional element of the claim requiring that the “detecting unit” performs the ‘determination’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. Mere instructions to apply an exception using generic computer components do not add significantly more to the judicial exception. The additional elements of the claim directed towards the “acquiring unit” collecting “physical information” are recitations of generic computer components that implement routine steps of data-gathering that are mere extra-solution activity that would be required in any form of data processing to implement the judicial exception. The additional elements of the claim directed towards the “physical information” being collected when “the position of the large vessel occlusion is located in the anterior circulation (AC)” merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “the position of the large vessel occlusion is located in the anterior circulation (AC)”). Therefore, when considered separately and in combination, the additional limitations of the claim do not result in the claim, as a whole, amounting to significantly more than the judicial exception.

Dependent claims 39 - 41 recites additional elements directed towards providing “treatment direction information” by the diagnosing unit. These elements merely recite features of a generic computer component that provides extra-solution data output. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exception into a practical application or result in the claims, as a whole, amounting to significantly more than the judicial exception.

Dependent claim 42 recites additional elements requiring that “when the determined type of the large vessel occlusion is the embolism,” the diagnosing unit determines whether the at least one patient has a mild or serious embolism, provides treatment direction information based on the determination.
The additional element directed towards the ‘determination’ performed by the “diagnosing unit” is recitation of an abstract idea in the form of a mental process (Step 2A: Prong 1). Specifically, the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting that the step is performed by a “diagnosing unit,” nothing in the claim element precludes the step from practically being performed in the mind.
With regard to Step 2A: Prong 2, the additional element of the claim requiring that the “diagnosing unit” performs the ‘determination’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. The additional element of the claim requiring that the diagnosing unit “provides treatment direction information …” merely recite features of a generic computer component that provides extra-solution data output. The additional elements of the claim directed towards the ‘determination’ being performed when “the determined type of the large vessel occlusion is the embolism” merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “the determined type of the large vessel occlusion is the embolism”). Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exception into a practical application.
With regard to Step 2B, as explained above, the additional element of the claim requiring that the “diagnosing unit” performs the ‘determination’ comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. Mere instructions to apply an exception using generic computer components do not add significantly more to the judicial exception. The additional element of the claim requiring that the diagnosing unit “provides treatment direction information …” merely recite features of a generic computer component that provides extra-solution data output. The additional elements of the claim directed towards the ‘determination’ being performed when “the determined type of the large vessel occlusion is the embolism” merely link the judicial exception to a particular technological environment or field of use (i.e., the environment or field of use in which “the determined type of the large vessel occlusion is the embolism”). Therefore, when considered separately and in combination, the additional limitations of the claim do not result in the claim, as a whole, amounting to significantly more than the judicial exception.

Dependent claim 43 recites additional elements requiring that “a communication unit which transmits the treatment direction information provided by the diagnosing unit to a predetermined institution based on at least one of wired and wireless communications.” These additional elements merely recite features of a generic computer component that provides extra-solution data output. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exception into a practical application or result in the claim, as a whole, amounting to significantly more than the judicial exception.

Allowable Subject Matter
Claims 44 - 56 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not entirely persuasive. 

Claim Interpretation
Applicant’s comments on pages 17 - 18 are acknowledged. The 112(a) and 112(b) rejections set forth in the previous Office Action with regards to the “diagnosing unit” are withdrawn in view of applicant’s amendments. 

35 U.S.C. §101
Applicant states on page 19 that “instant base claim 30 is amended to incorporate the features of claim 40.” 
Examiner respectfully disagrees, as no such amendments appear to have been made to claim 30. 
Applicant argues on page 20 that the “functions/steps performed by the image processing unit transforms the collected original images to another version or format of images, which cannot be performed by mental process.”
Examiner respectfully disagrees. The functions/steps performed by the image processing unit are recited at a high level of generality that, under their broadest reasonable interpretations, read on mental steps. For example, the claimed correcting reads on a step of mentally imagining the image data to be different, the claimed spatial alignment reads on a step of mentally placing the images in the right direction/angle, and the claimed extracting reads on a mental step of isolating an image component for consideration. Examiner suggests adding additional details to the claimed steps so that they are not recited at such a high level of generality. For example, adding further features to the claim to describe the additional functions of the image processing unit disclosed in [0098] - [0112] would help advance prosecution. 
Applicant argues on page 21 that “Not any known computer processors can routinely perform the functions recited in instant claim 30” and that claim 30 thus recites
"significantly more" technical features.
As best understood by the examiner, applicant appears to be arguing that the judicial exceptions themselves amount to "significantly more" than the judicial exceptions. In response, applicant is reminded that the "significantly more" test is a test applied to ‘additional’ claim elements that are present in the claim, other than the judicial exceptions themselves. As explained in the 101 rejection of claim 30, each of the additional elements of the claim has been analyzed to determine whether the additional elements result in the claim, as a whole, amounting to significantly more than the judicial exception. Applicant’s arguments therefore do not clearly identify the supposed error in the analysis. The 101 rejections of claims 30 - 43 are therefore maintained. 
Applicant argues on page 21 that “claim 44 recites a step of providing a particular treatment based on the diagnosis, and, therefore, comply with the subject matter eligibility requirements.”
Examiner agrees. The 101 rejections of claim 44 and all claims depending therefrom are withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793